      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SHANE CHANDLER,                                     Case No. 2:21-CV-577

       Plaintiff,                                   J.

               vs.                                  CIVIL COMPLAINT

LENSCRAFTERS, INC.,

       Defendant.


                                 CIVIL COMPLAINT

       AND NOW comes the Plaintiff, by and through his trial attorney, Erik M.

Yurkovich, Esq., who files this Complaint, based upon the following.

                                       I. PARTIES

1. Plaintiff is Shane Chandler (“Chandler”), current employee of Defendant, who resides

   at 150 Vista Valley Road, Washington PA 15301.

2. Defendant is LensCrafters, Inc. (“LensCrafters”) that has a principal place of

   business located at 4000 Luxottica Place, Mason OH 45040.

3. Defendant owns and operates a store locally at 1500 West Chestnut Street,

   Washington, Pennsylvania 15301 where the events of the claim took place.

                                II.     JURISDICTION

4. This case presents federal questions pursuant to Title 42 U.S.C. § 1981 for

   Continuing Race Discrimination in employment and Retaliation.

5. This case is also brought pursuant to the Equal Pay Act of 1963 and Retaliation.

                                      III.   FACTS

6. Chandler is an adult black male, over the age of twenty-seven (27).
      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 2 of 7




7. Chandler began working for LensCrafters on June 17, 2016 as an optician.

8. Chandler is currently employed by LensCrafters at store No. 0352 which is located at

   1500 West Chestnut Street, Washington, Pennsylvania 15301 in Washington Crown

   Center (“the store”).

9. Chandler has always been the only African American employee at the store and has

   always received the lowest rate of pay.

10. Chandler has performed well with no written discipline issues.

11. Chandler is an hourly employee and averages thirty-five (35) hours a week.

12. Chandler began to suffer disparate treatment because of his race in 2017.

13. In 2017, store manager Sid Tioni (“Tioni”) took hours away from Chandler and gave

   them to a white co-worker because of his race.

14. Tioni also told Chandler, “Don’t talk black” when serving African American

   customers and to “talk respectable.”

15. Also in 2017, Tioni hired a white female in high school named Camilla, who was

   hired with no optician experience.

16. Tioni provided Camilla with a higher hourly wage than Chandler.

17. In 2018, Roxanne Hammer (“Hammer”), became the new store manager.

18. In 2018, Chandler complained to his district manager, David Parker (“Parker”) that

   his rate of pay was discriminatory.

19. Chandler also complained that he was not being considered for the available “Team

   Lead” position.




                                                                                         2
      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 3 of 7




20. Parker provided Chandler with a modest pay increase that still left Chandler earning

   less than his white co-workers and ignored his request to be considered for the Team

   Lead position.

21. On or about April 19, 2018, Hammer admitted to Chandler that Parker wanted him

   fired because of his complaints of race discrimination.

22. On or about December 8, 2020, Chandler remained dissatisfied with his pay and lack

   of promotion and sent a complaint email to Human Resources.

23. On December 15, 2020, an unknown male Human Resources representative called

   Chandler and said he would look into his complaints after the holidays, but Chandler

   never received a call back.

24. On January 26, 2021, Chandler had a meeting with District Manager, David

   Ashbaugh (“Ashbaugh”) about his email to Human Resources.

25. During the meeting, Chandler again complained about discriminatory pay and a lack

   of promotion.

26. Ashbaugh responded that his lack of pay and promotion was based on alleged poor

   sales.

27. The offered reason is a pretext for discrimination because Chandler’s sales were

   consistent with his co-workers and Chandler’s job description did not emphasize

   sales.

28. After the meeting, Hammer was no longer cordial with Chandler.

29. For example, on January 27, 2021, Hammer told Chandler that he needed to buy new

   clothes because he was allegedly violating the dress code.



                                                                                           3
       Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 4 of 7




30. The allegation of a dress code violation was a pretext for retaliation because

   Chandler dressed well and routinely wore a tie while his white coworkers arrived in

   jeans and were not addressed.

31. Co-worker, Ashley Rosco (“Rosco”) admitted to Chandler that she felt

   uncomfortable for him as she overhead Hammer’s comments to Chandler.

32. Also in 2021, Hammer promoted white co-worker, Jeanie Allen (“Allen”), who had

   less experience than Chandler, to the Team Lead position he requested.

33. The Team Lead position was provided to Allen and intentionally not without posted

   to deny Chandler the opportunity to compete for the position.

34. On or about January 28, 2021, Chandler complained to Human Resources again by

   email about race discrimination in pay and the denied promotion opportunity.

35. On or about February 3, 2021, Human Resources Representative, Eric and Ashbaugh

   met with Chandler. They told Chandler “take a leap of faith with us.” They told him

   if his sales increased, he would receive a raise.

36. They also told Chandler that he had to sell more “Blue IQ” “multiples” and have a

   higher dollar average per sale to get a raise or a promotion.

37. “Blue IQ” is a lens coating that screens artificial light.

38. “Multiples” refers to selling more than one pair of glasses to a customer.

39. The offered reasons are pretexts for discrimination because Chandler sold the most

   “Blue IQ” in his store and still did not get a raise or an opportunity for a promotion.




                                                                                             4
      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 5 of 7




40. The offered reasons were pretexts for discrimination because sales were not

   emphasized in Chandler’s job description and there were no set sales goals for

   Chandler to achieve.

41. At least eight (8) white employees, hired after Chandler, with no optical experience,

   were provided a higher wage than him. This includes: Camilla Sibert, Jeanie Allen,

   Ashley Rosco, Ellen Stebbins, Jackie Telega, Mara McBride, Nancy, Patty.

42. Chandler finally received his first performance review in March of 2021. The review

   was verbal and positive, but referenced he needed to sell more.

43. Chandler continues to have the longest tenure in the store with a record of good

   performance and have the lowest rate of pay and no promotion because of his race.

44. Defendant’s disparate treatment of Plaintiff is willful and malicious.

                          COUNT I: TITLE 42 U.S.C. § 1981:

                                       EQUAL PAY

45. Plaintiff is African American.

46. Plaintiff has suffered disparate treatment because of his race.

47. Defendant intentionally pays Plaintiff a wage lower than his white co-workers.

48. Defendant’s offered reasons in support of Plaintiff’s pay are pretexts for unlawful

discrimination.

49. Plaintiff requests a judgment in his favor and all available relief, including but not

limited to compensatory and punitive damages, costs, fees and attorney fees.

                                COUNT II: 42 USC 1981:

                       DENIED PROMOTION OPPORTUNITY



                                                                                             5
      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 6 of 7




50. Plaintiff is a qualified African American optician with a record of good performance.

51. Plaintiff routinely sought an available Team Lead Position.

52. The sought position was provided to a white co-worker without providing him the

equal opportunity to apply.

53. Defendant knew Plaintiff desired the position and knowingly denied him the

opportunity to compete because of his race.

54. Plaintiff requests a judgment in his favor and all available relief, including but not

   limited to compensatory and punitive damages, costs, fees and attorney fees.

                                COUNT III: 42 USC 1981:

                                     RETALIATION

55. Plaintiff engaged in protected activity and has routinely complained to Respondent

   about race discrimination.

56. Within a short proximity of time after complaining about race discrimination,

   Plaintiff suffered threats to his employment and continuing disparate treatment.

57. Plaintiff requests a judgment in his favor and all available relief, including but not

   limited to compensatory and punitive damages, costs, fees and attorney fees.

                              COUNT IV: EQUAL PAY ACT

58. Plaintiff is African American and suffers disparate treatment from Plaintiff because

   of his race.

59. Defendant intentionally pays Plaintiff a wage lower than his white co-workers.

60. The offered reasons in support of the pay are pretexts for unlawful discrimination.

61. Plaintiff requests a judgment in his favor and all available relief, including but not

   limited to compensatory and punitive damages, costs, fees and attorney fees.




                                                                                             6
      Case 2:21-cv-00577-NBF Document 1 Filed 05/03/21 Page 7 of 7




       WHEREFORE Plaintiff prays for a judgment against the Defendant and all

available relief for willful and malicious violations of federal law.

                               JURY TRIAL DEMANDED

                                               Respectfully submitted,




                                               ERIK M. YURKOVICH, ESQ.
                                               PA. I.D. No. 83432
                                               207 Pine Creek Road
                                               Building 1, Suite 201
                                               Wexford, Pennsylvania 15090
                                               T: 724.933.9199
                                               erik.yurkovich@gmail.com

                                               Attorney for Plaintiff:
                                               Shane Chandler




                                                                                7
